UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

________________________________
                                             )
LEEBERT RAMCHARAN,                           )
                                             )
             Plaintiff,                      )
                                             )
        v.                                   )       Civil Action No. 18-2759 (EGS)
                                             )
UNITED STATES DRUG                           )
ENFORCEMENT ADMINISTRATION,                  )
                                             )
          Defendant.                         )
________________________________             )


                                 MEMORANDUM OPINION

       Plaintiff, appearing pro se, brought this action to compel disclosure of his records from

the Drug Enforcement Administration (“DEA”). See Compl. for Injunctive Relief, ECF No. 1.

Pending before the Court is Defendant’s Motion for Summary Judgment, ECF No. 20. Pursuant

to the amended briefing schedule, plaintiff’s response was due by June 5, 2020. Despite the

Court’s advisements about the consequences of not responding to the instant dispositive motion,

see Mar. 3, 2020 Order, ECF No. 23, plaintiff has neither filed a response nor requested more

time to respond -- as he has done before. So, for the reasons explained below, the Court will

grant defendant’s motion and enter judgment accordingly.

                                      I. BACKGROUND

       In support of summary judgment, defendant has proffered the Declaration of Angela D.

Hertel, Acting Unit Chief of the DEA’s Freedom of Information/Privacy Act Unit, ECF No. 21-

1; Hertel’s Second Declaration, ECF No. 20-1; and the Declaration of Jill Aronica, Information

Systems Chief of the Organized Crime Drug Enforcement Task Forces Executive Office, ECF



                                                 1
No. 22-1. The Court also considers defendant’s unrefuted Statement of Undisputed Material

Facts (“SOF”), ECF No. 20 at 3-4.

       It is undisputed that on October 3, 2016, plaintiff requested “arrest records, mug shots,

investigation reports, and warrants, among other things during the period of January 1, 1979

through the date of the request.” SOF ¶ 1. On March 1, 2017, DEA informed plaintiff of “an

estimated fee of $6,880.00 to complete the request after conducting a preliminary query for the

records sought.” Id. ¶ 3. “Citing an inability to pay the estimated fee,” plaintiff first narrowed

the request “solely to DEA 6 Forms involving [him] completed between . . . 2000 and . . . 2016,”
id. ¶ 4; thereafter, he twice modified the request. See id. ¶¶ 6-7. Plaintiff’s “final modification,”

on June 21, 2018, “sought records associated with his criminal prosecution.” Id. ¶ 7. DEA’s

search located 117 responsive pages, 45 of which were released in part or in full. See id. ¶ 9.

                                  II. LEGAL FRAMEWORK

A. Rule 56

       Pursuant to Federal Rule of Civil Procedure 56, summary judgment should be granted if

the moving party shows that there are no genuine issues of material fact and that it is entitled to

judgment as a matter of law. See Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317,

325 (1986); Waterhouse v. District of Columbia, 298 F.3d 989, 991 (D.C. Cir. 2002). In

determining whether a genuine issue of material fact exists, the court must view all facts in the

light most favorable to the non-moving party and draw all reasonable inferences in his favor.

See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Waterhouse,
298 F.3d at 991.




                                                  2
B. FOIA

        The FOIA requires agencies to disclose all requested agency records, 5 U.S.C. § 552(a),

unless one of nine specific statutory exemptions applies, id. § 552(b). “FOIA’s ‘strong

presumption in favor of disclosure places the burden on the agency’ to justify nondisclosure.”

Consumers’ Checkbook, Ctr. for the Study of Servs. v. United States HHS, 554 F.3d 1046, 1057

(D.C. Cir. 2009) (quoting Dep't of State v. Ray, 502 U.S. 164, 173 (1991)). Upon complaint,

judicial review is de novo, 5 U.S.C. § 552(a)(4)(B), which means that the Court must ascertain

from its independent review of the record whether the agency has complied with its disclosure

obligations. See Assassination Archives & Research Ctr. v. C.I.A., 334 F.3d 55, 57 (D.C. Cir.

2003) (internal quotation marks and citations omitted). The Court may rely on agency affidavits

or declarations that are “relatively detailed and non-conclusory.” Judicial Watch, Inc. v. U.S.

Dep't of Commerce, 375 F. Supp. 3d 93, 97 (D.D.C. 2019) (quoting SafeCard Servs., Inc. v.

S.E.C., 926 F.2d 1197, 1200 (D.C. Cir. 1991)). Ultimately, an agency’s justification for

invoking a FOIA exemption is sufficient if it appears “logical” or “plausible.” Wolf v. CIA, 473
F.3d 370, 374-75 (D.C. Cir. 2007) (citations omitted).

                                         III. DISCUSSION

        By his silence, plaintiff concedes that he “submitted 3 modifications to his initial FOIA

request,” SOF ¶ 8, and that his “narrowed” request for “the file associated with his criminal

trial,” is the subject of this lawsuit, Hertel Decl. ¶ 31. In addition, plaintiff concedes the

declarant’s statements demonstrating the adequacy of DEA’s search. See id. ¶¶ 6-9, 32-34.

        The remaining question is whether the record supports summary judgment on DEA’s

withholding of 72 responsive pages in full and 36 pages in part, under FOIA exemptions 5, 6,

7(C), (7)(D), 7(E), and 7(F), codified in 5 U.S.C. § 552(b). SOF ¶ 9.

        The D.C. Circuit instructs:

                                                   3
                Under the Federal Rules of Civil Procedure, a motion for summary
                judgment cannot be “conceded” for want of opposition. The
                burden is always on the movant to demonstrate why summary
                judgment is warranted. The nonmoving party’s failure to oppose
                summary judgment does not shift that burden. Grimes v. District of
                Columbia, 794 F.3d 83, 97 (D.C. Cir. 2015) (Griffith, J.,
                concurring). The District Court “must always determine for itself
                whether the record and any undisputed material facts justify
                granting summary judgment.” Id. (citing Fed. R. Civ. P. 56(e)(3)).

Winston & Strawn, LLP v. McLean, 843 F.3d 503, 505 (D.C. Cir. 2016). “[C]ourts in this district

have observed that ‘this does not mean . . . that the Court must assess the legal sufficiency of

each and every [uncontested] exemption invoked by the government in a FOIA case.’” Schaerr

v. United States Dep’t of Justice, 435 F. Supp. 3d 99, 109 (D.D.C. 2020) (quoting Shapiro v.

Dep’t of Justice, 239 F. Supp. 3d 100, 105–06 n.1 (D.D.C. 2017)). Still, a court “should state on

the record the reasons for granting or denying” a summary judgment motion. Fed. R. Civ. P.

56(a).

         DEA has explained its withholdings in sufficient detail, and its justifications are

consistent with D.C. Circuit law. See Hertel Decl. ¶¶ 38-63; Aronica Decl. ¶¶ 3-5; Def.’s Mem.,

ECF No. 20 at 9-18. DEA has shown that “[a]ll responsive information was examined to

determine whether any reasonably segregable information could be released,” Hertel Decl. ¶ 64,

and that all reasonably segregable information indeed was released, see id. ¶¶ 64-66; Aronica

Decl. ¶¶ 3-5.

                                            IV. CONCLUSION

         For the foregoing reasons, defendant’s motion for summary judgment is granted. A

separate order accompanies this Memorandum Opinion.



                                               SIGNED:  EMMET G. SULLIVAN
Date: September 8, 2020                        UNITED STATES DISTRICT JUDGE


                                                   4